Lydon, J.
I think the complaint probably states a cause of action to restrain an unlawful conspiracy, but upon a consideration of the affidavits I am of the opinion that sufficient answer is made to the charge. The case appears to me to be one where the publisher of a magazine, as a matter of business policy, has decided not to sell the publication to plaintiff. It is not a case where publishers or dealers have entered into an agreement or arrangement with one another to create a monopoly or restrain competition. It is a case where a particular publisher has decided that it does not wish to do business with a particular purchaser and has instructed its agent to refuse to make sales to that purchaser. The newsdealers’ associations which are made parties defendant appear to have made *421representations and objections concerning the sale of the magazine to plaintiff, which they had a perfect right to do, but there is nothing to justify the claim that they became parties to any agreement, arrangement or conspiracy.
The motion for an injunction and the cross-motion to dismiss the complaint will, therefore, be denied.